Exhibit 99.1 Saia Provides Third Quarter-to-Date LTL Operating Data JOHNS CREEK, GA. – September 7, 2016 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload and logistics services, is providing LTL shipment and tonnage data for the first two months of the third quarter.In July 2016, LTL shipments per workday declined 2.2% and LTL tonnage per workday declined 3.8% compared to July 2015.In August 2016, LTL shipments per workday declined 1.3% and LTL tonnage per workday declined 3.0% compared to August 2015.
